DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 03/08/2022.
The amendments filed on 03/08/2022 have been entered. Accordingly claims 1-4 remain pending. Applicant has presently amended claims 1-4.
The previous objections to the claims have been withdrawn in light of applicant's amendments.
The previous rejection of claims 1-4 under 35 U.S.C 112(a) have been withdrawn in light of applicant’s remarks.
The previous rejections of claim 2 under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments and the examiner’s amendment to claim 2 below.
The previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in light of applicant’s amendments. 
There are no remaining rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Michael J. Pennington (Reg. no. 59,064) on 06/07/2022.
The application has been amended as follows: 
2. (Currently Amended) The method of claim 1, wherein the arterial dimensions comprises at least one of [[the]] diameter waveforms, cross- sectional area variations, arterial wall thickness, geometrical, mechanical and flow characteristics from segments of the measurement site of the subject, a minimum and maximum diameter, a diameter at one of the first fiducial point and the second fiducial point, an arterial wall thickness waveform, a minimum and maximum 16/766,289Page 3 of 11arterial thickness values, arterial wall thickness value at one of the first fiducial point and the second fiducial point.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest “an arterial compliance probe for cuff-less measurement of blood pressure (13P) of a subject, the arterial compliance probe comprising: a flexible band; an adhesive material at a first end of the flexible band to wear the arterial compliance probe on a measurement site of the subject; a first accelerometer, attached to the adhesive material, configured to measure a first acceleration signal acquired from a first fiducial point of the measurement site; a second accelerometer, attached at a second end of the flexible band, configured to measure a second acceleration signal acquired from a second fiducial point different the first fiducial point of the measurement site; and a controller, connected between the first accelerometer and the second accelerometer, configured to: measure a change in arterial dimensions within a cardiac cycle using the first acceleration signal and the second acceleration signal, and a variation in a local pulse wave velocity within the cardiac cycle based on a time difference between the first acceleration signal and the second acceleration signal, measure a stiffness property of an artery based on the variation in the local pulse wave velocity, and measure the BP of the subject based on the variation of the local pulse wave velocity, stiffness property, and the change in the arterial dimensions” of independent claim 1 in combination with intervening limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title Change
The title of the invention has been changed as show in the Bib Data Sheet in light of the MPEP 606.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793